        Case 1:19-cv-05523-SDG Document 104 Filed 03/19/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

             Plaintiff,
v.                                                Civil Action File No.
                                                  1:19-cv-05523-SDG
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.

  SIONIC MOBILE CORPORATION’S CERTIFICATE OF SERVICE
  FOR DEFENDANT SIONIC MOBILE CORPORATION’S INITIAL
    DISCOVERY TO PLAINTIFF BERKELEY VENTURES II, LLC

       Defendant Sionic Mobile Corporation (“Sionic”) certifies that, on March

19, 2021, it submitted the following:

     • Defendant Sionic Mobile Corporation’s First Requests for

       Admissions to Plaintiff Berkeley Ventures II, LLC

to the following attorney of record by email:

                                 Jason Brian Godwin
                                 Godwin Law Group
                           3985 Steve Reynolds Boulevard
                                     Building D
                                 Norcross, GA 30093
                          E: jgodwin@godwinlawgroup.com

       This March 19, 2021.

                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588


                                        1
Case 1:19-cv-05523-SDG Document 104 Filed 03/19/21 Page 2 of 2




                                  Baker Jenner LLLP
                                  210 Interstate North Parkway, SE
                                  Suite 100
                                  Atlanta, GA 30339
                                  Telephone: (404) 400-5955
                                  E: simon.jenner@bakerjenner.com
                                  Attorney for Defendant
                                  Sionic Mobile Corporation




                              2
